Daniel, J.
delivered the Opinion of the Court:
The ancestors of the lessors of the Plaintiffs did not derive any title from the Patentee, or from any person claiming under him : They claim by virtue of a deed made and executed to their ancestor by a certain B. Sheppardy dated in May, 1792. It is admitted by the case, that neither their ancestor, in his lifetime, nor themselves since his death, have had a seven years continued possession of the premises in question; and we are therefore of opinion, that the dee,d of 1792, accompanied with a possesf*110sion short of seven years, did not ripen into such a tide, as authorises thp present lessors of the Plaintiffs to recover in this action. Judgment for the Defendant.